Exhibit 10.49

 

EXECUTION

 

AMENDMENT NO. 9
TO MASTER REPURCHASE AGREEMENT

Amendment No. 9 to Master Repurchase Agreement, dated as of January 30, 2015
(this “Amendment”), by and among Bank of America, N.A. (“Buyer”), PennyMac Loan
Services, LLC (“Seller”) and Private National Mortgage Acceptance Company, LLC
(the “Guarantor”).

RECITALS

Buyer, Seller and Guarantor are parties to that certain Master Repurchase
Agreement, dated as of March 17, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Existing Master Repurchase
Agreement”; and as further amended by this Amendment, the “Master Repurchase
Agreement”).  The Guarantor is a party to that certain Guaranty, dated as of
March 17, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”), made by Guarantor in favor of Buyer. 

Buyer, Seller and Guarantor have agreed, subject to the terms and conditions of
this Amendment, that the Existing Master Repurchase Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing Master
Repurchase Agreement.  As a condition precedent to amending the Existing Master
Repurchase Agreement, Buyer has required Guarantor to ratify and affirm the
Guaranty on the date hereof.

Accordingly, Buyer, Seller and Guarantor hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Master Repurchase Agreement is hereby amended as follows:

Section 1. Definitions.  Section 2 of the Existing Master Repurchase Agreement
is hereby amended by:

1.1 deleting the definitions of “Agency Security”, “Appraised Value”, “ERISA”,
“ERISA Affiliate”, “High Cost Mortgage Loan”, “Market Value”, “Mortgage Loan”,
“Multiemployer Plan”, “Noncompliant I”, “Noncompliant II”,  “Plan” and
“Underwriting Guidelines”  in their entirety and replacing them with the
following:

“Agency Security” means a Mortgage-Backed Security either (a) issued by an
Agency or (b) issued by Seller, guaranteed by VA or RD or insured by FHA, and
comprised of VA Loans, RD Loans or FHA Loans, as applicable.

“Appraised Value” means the lesser of the sales price and the value set forth in
an appraisal made by an appraiser who meets the minimum requirements of the
relevant Agency, FHA, VA or RD, as applicable, in connection with the
origination of the related Mortgage Loan as the value of the Mortgaged Property.

“ERISA” mean the Employee Retirement Income Security Act of 1974, as amended
from time to time and any successor statute.

 

 

--------------------------------------------------------------------------------

 

 

“ERISA Affiliate” means any person (as defined in section 3(9) of ERISA) that
together with Seller, Guarantor or any of their Subsidiaries would be a member
of the same “controlled group” or treated as a single employer within the
meaning of Section 414 of the Code or ERISA Section 4001.

“High Cost Mortgage Loan” means a Mortgage Loan classified as (a) a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994; (b) a “high
cost,” “threshold,” “covered,” or “predatory” loan under any other applicable
state, federal or local law (or a similarly classified loan using different
terminology under a law, regulation or ordinance imposing heightened regulatory
scrutiny or additional legal liability for residential mortgage loans having
high interest rates, points and/or fees) or (c) a “high cost loan” as defined by
an Agency, FHA, VA or RD, as applicable.

“Market Value” means, with respect to a Mortgage Loan, the fair market value of
the Mortgage Loan determined by Buyer.  Buyer’s determination of Market Value
shall be conclusive upon the parties, absent manifest error on the part of
Buyer.  At no time and in no event will the Market Value of a Purchased Mortgage
Loan be greater than the Market Value of such Purchased Mortgage Loan on the
Purchase Date.  Any Mortgage Loan that is not an Eligible Mortgage Loan shall
have a Market Value of zero.

“Mortgage Loan” means any first lien Conforming Mortgage Loan, FHA Loan
(including a FHA Streamline Refinance Mortgage Loan), RD Loan, VA Loan
(including a VA Streamline Refinance Mortgage Loan) or Jumbo Mortgage Loan
(including a Jumbo High LTV Mortgage Loan) which is a fixed or floating rate,
one to four family residential mortgage loan evidenced by a promissory note and
secured by a mortgage, which satisfies the requirements set forth in (a) the
Underwriting Guidelines and (b) Section 13(b) hereof; provided, however, that,
except as expressly approved in writing by Buyer, Mortgage Loans shall not
include any High Cost Mortgage Loans and; provided, further, that the related
initial Purchase Date is no more than sixty (60) days following the origination
date.

“Multiemployer Plan” means a multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA.

“Noncompliant I” means either (a) a Purchased Mortgage Loan other than a Jumbo
Mortgage Loan (including a Jumbo High LTV Mortgage Loan), which has been subject
to one or more Transactions hereunder for a period of greater than 30 days but
not greater than 60 days, or (b) a Purchased Mortgage Loan that is a Jumbo
Mortgage Loan (including a Jumbo High LTV Mortgage Loan), which has been subject
to one or more Transactions hereunder for a period of greater than 180 days but
not greater than 210 days.

“Noncompliant II” means either (a) a Purchased Mortgage Loan other than a Jumbo
Mortgage Loan (including a Jumbo High LTV Mortgage Loan), which has been subject
to one or more Transactions hereunder for a period of greater than 60 days but
not greater than 90 days, or (b) a Purchased Mortgage Loan that is a Jumbo
Mortgage Loan (including a Jumbo High LTV Mortgage Loan), which has been subject
to one or more Transactions hereunder for a period of greater than 210 days but
not greater than 240 days.





2

 

--------------------------------------------------------------------------------

 



 

 “Plan” mean any Multiemployer Plan or single-employer plan as defined in
section 4001 of ERISA, that is maintained and contributed to by (or to which
there is an obligation to contribute of), or at any time during the five (5)
calendar years preceding the date of this Agreement was maintained or
contributed to by (or to which there is an obligation to contribute of), Seller,
Guarantor or by a Subsidiary of Seller, Guarantor or an ERISA Affiliate.

“Underwriting Guidelines” means the standards, procedures and guidelines of the
Seller for underwriting Mortgage Loans, which are set forth in the written
policies and procedures of Seller (a copy of which is attached hereto as Exhibit
F), the Fannie Mae Single-Family Selling and Servicing Guide, the Freddie Mac
Single-Family Seller/Servicer Guide or the underwriting guidelines relating to
VA Loans, RD Loans or FHA Loans and such other guidelines as are identified and
approved in writing by Buyer.

1.2 deleting the definition of “Event of Termination” in its entirety and all
references thereto.

1.3 adding the following definitions in their proper alphabetical order:

“FHA Streamline Refinance Mortgage Loan” means a FHA Loan originated and
underwritten in accordance with the “FHA streamline refinance” program and FHA
Regulations.

“Jumbo High LTV Mortgage Loan” means a Jumbo Mortgage Loan which meets the
criteria set forth in the Transactions Terms Letter.

“Reportable Event” means an event described in Section 4043(b) of ERISA with
respect to a Plan as to which the thirty (30) days’ notice requirement has not
been waived by the PBGC.

“RD” means the United States Department of Agriculture Rural Development and any
successor thereto.

“RD Loan” means a first lien Mortgage Loan originated in accordance with the
criteria established by and guaranteed by the RD.

“RD Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor.

“RD Regulations” means the regulations promulgated by the RD under the
Consolidated Farm and Rural Development Act of 1977; and other RD issuances
relating to rural housing loans codified in the Code of Federal Regulations.

“VA Streamline Refinance Mortgage Loan” means a VA Loan originated and
underwritten in accordance with the “VA Streamline Refinance” program and VA
regulations.





 

--------------------------------------------------------------------------------

 



 

Section 2. Income Payments. Section 7 of the Existing Master Repurchase
Agreement is hereby amended by deleting subsection (e) in its entirety and
replacing it with the following:

e.Except as otherwise specifically provided herein, all payments hereunder must
be received by Buyer on the date when due and shall be made in United States
dollars by wire transfer of immediately available funds in accordance with
Buyer’s wire instructions set forth on Exhibit A.  All payments made by or on
behalf of Seller with respect to any Transaction shall be applied to Seller’s
account in accordance with Section 3(i)(2)(ii) and Section 7(b) and shall be
made in such amounts as may be necessary in order that all such payments after
withholding for or on account of any present or future Taxes imposed by any
Governmental Authority, other than any Excluded Taxes, compensate Buyer for any
additional cost or reduced amount receivable of making or maintaining
Transactions as a result of such Taxes. All payments to be made by or on behalf
of Seller with respect to any Transaction shall be made without set-off,
counterclaim or other defense.

Section 3. Security Interest.  Section 8 of the Existing Master Repurchase
Agreement is hereby amended by deleting subsection (a) in its entirety and
replacing it with the following:

a.Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, and in any event, Seller hereby pledges to Buyer as security for the
performance by Seller of its Obligations and hereby grants, assigns and pledges
to Buyer a fully perfected first priority security interest in the Purchased
Mortgage Loans, any Agency Security or right to receive such Agency Security
when issued to the extent backed by any of the Purchased Mortgage Loans, the
Records (including, without limitation, copies of all documentation in
connection with the underwriting and origination of any Purchased Mortgage Loan
that evidences compliance with the Ability to Repay Rule and the QM Rule), all
related Servicing Rights, the Program Agreements (to the extent such Program
Agreements and Seller’s right thereunder relate to the Purchased Mortgage
Loans), any related Purchase Commitments, any Property relating to the Purchased
Mortgage Loans, all insurance policies and insurance proceeds relating to any
Purchased Mortgage Loan or the related Mortgaged Property, including, but not
limited to, any payments or proceeds under any related primary insurance, hazard
insurance and FHA Mortgage Insurance Contracts, VA Loan Guaranty Agreements and
RD Loan Guaranty Agreements (if any), Income, the Securities Account and all
amounts held therein, the Over/Under Account and all amounts held therein,
Interest Rate Protection Agreements to the extent of the Purchased Mortgage
Loans protected thereby, accounts (including any interest of Seller in escrow
accounts) and any other contract rights, instruments, accounts, payments, rights
to payment (including payments of interest or finance charges), all collateral,
however defined, securing any other agreement between Seller, Guarantor or any
of their Affiliates on the one hand and Buyer or any of its Affiliates on the
other hand, general intangibles and other assets relating to the Purchased
Mortgage Loans (including, without limitation, any other accounts) or any
interest in the Purchased Mortgage Loans, and any proceeds (including the
related securitization proceeds) and distributions with respect to any of the
foregoing and any other



 

--------------------------------------------------------------------------------

 



 

property, rights, title or interests as are specified on a Trust Receipt, in all
instances, whether now owned or hereafter acquired, now existing or hereafter
created (collectively, the “Repurchase Assets”).

Section 4. Program; Costs.  Section 11 of the Existing Master Repurchase
Agreement is hereby amended by deleting subsection (e) in its entirety and
replacing it with the following:

(e)(i) All payments made by Seller under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, duties, deductions, charges, assessments, fees
or withholdings (including backup withholdings), and all liabilities (including
penalties, interest and additions to tax) with respect thereto imposed by any
Governmental Authority (collectively, “Taxes”), but excluding income taxes
(however denominated), branch profits taxes and franchise taxes imposed by the
United States, a state or a foreign jurisdiction under the laws of which Buyer
is organized or of its applicable lending office, or any political subdivision
thereof (such exclusions from Taxes, “Excluded Taxes”), all of which shall be
paid by Seller for its own account not later than the date when due.  If Seller
is required by law or regulation to deduct or withhold any Taxes from or in
respect of any amount payable hereunder, it shall: (i) make such deduction or
withholding; (ii) pay the amount so deducted or withheld to the appropriate
Governmental Authority not later than the date when due; (iii) deliver to Buyer,
promptly, original tax receipts and other evidence satisfactory to Buyer of the
payment when due of the full amount of such Taxes; and (iv) pay to Buyer such
additional amounts as may be necessary so that such Buyer receives, free and
clear of all Indemnified Taxes (as defined below), a net amount equal to the
amount it would have received under this Agreement, as if no such deduction or
withholding had been made. In addition, Seller agrees to timely pay to the
relevant Governmental Authority in accordance with applicable law any current or
future stamp, court or documentary taxes, intangible, filing, excise, property
or similar Taxes (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by any Governmental Authority that
arise from any payment made hereunder or from the execution, delivery,
performance or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement (“Other Taxes”).
Taxes other than Excluded Taxes shall be referred to in this Agreement as
“Indemnified Taxes”.

(ii)Seller shall, within 10 days after demand therefor, indemnify and hold Buyer
harmless from and against the full amount of any and all Indemnified Taxes
(including any Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) and Other Taxes arising with respect to the
Purchased Assets, the Principal Agreements and other documents related thereto
and fully indemnify and hold Buyer harmless from and against any and all
liabilities or expenses with respect to or resulting from any delay or omission
to pay such Taxes, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or assessed by the relevant Governmental
Authority.  A certificate as to the amount of any payment or liability of Buyer
with respect to such Indemnified Taxes or Other Taxes delivered to Seller by
Buyer shall be conclusive absent manifest error.





 

--------------------------------------------------------------------------------

 



 

(iii)Any Buyer that is not incorporated under the laws of the United States, any
State thereof, or the District of Columbia (a “Foreign Buyer”) and that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under this Agreement shall provide Seller with properly completed
United States Internal Revenue Service (“IRS”) Form W-8BEN, W-8BEN-E, W-8IMY or
W-8ECI or any successor form prescribed by the IRS, certifying that such Foreign
Buyer is entitled to benefits under an income tax treaty to which the United
States is a party which reduces or eliminates the rate of withholding Tax on
payments of interest or certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States on or prior to the date upon which each such Foreign Buyer
becomes a Buyer.  If an IRS form previously delivered expires or becomes
obsolete or inaccurate in any respect, each Foreign Buyer will update such form
or promptly notify Seller of its legal inability to do so.  For any period with
respect to which a Foreign Buyer has failed to provide Seller with the
appropriate IRS forms prescribed by this Section 11(e)(iii) (unless such failure
is due to a change in treaty, law, or regulation occurring subsequent to the
date on which such form originally was required to be provided), such Foreign
Buyer shall not be entitled to any “gross-up” of Indemnified Taxes or
indemnification under Section 11(e)(ii) with respect to Taxes imposed by the
United States; provided, however, that should a Foreign Buyer, which is
otherwise exempt from a withholding tax, become subject to Taxes because of its
failure to deliver an IRS form required hereunder, Seller shall take such steps
as such Foreign Buyer shall reasonably request to assist such Foreign Buyer to
recover such Taxes.

(iv)Nothing contained in this Section 11(e) shall require Buyer to make
available any of its tax returns or other information that it deems to be
confidential or proprietary or otherwise subject Buyer to any material
unreimbursed cost or expense or materially prejudice the legal or commercial
position of Buyer.

Section 5. Representations and Warranties.  Section 13(a) of the Existing Master
Repurchase Agreement is hereby amended by deleting subsections (20), (24) and
(26) in their entirety and replacing them with the following:

(20)ERISA.    Seller, Guarantor and each Plan is in compliance in all material
respects with the requirements of ERISA and the Code, and no Reportable Event
has occurred with respect to any Plan maintained by Seller, Guarantor or any of
their ERISA Affiliates.  The present value of all accumulated benefit
obligations under each Plan subject to Title IV of ERISA or Section 412 of the
Code (based on the assumptions used for purposes of Accounting Standards
Codification (ASC) 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan, and the present value of all accumulated benefit obligations of
all Plans (based on the assumptions used for purposes of ASC 715) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such Plans.  Seller, Guarantor and
their Subsidiaries and their ERISA Affiliates do not provide any material
medical or health benefits to former employees other than as required by the
Consolidated Omnibus Budget Reconciliation Act, as amended, or similar state or
local law (collectively, “COBRA”) at no cost to the employer.  The assets





 

--------------------------------------------------------------------------------

 



 

of Seller and Guarantor are not “plan assets” within the meaning of 29 CFR
2510.3-101 as modified by section 3(42) of ERISA.

(24)Agency Approvals.  Seller is an FHA Approved Mortgagee, a VA Approved Lender
and a RD approved lender. Seller is also  approved by Fannie Mae as an approved
seller/servicer, Freddie Mac as an approved seller/servicer, GNMA as an approved
issuer to the extent previously approved and, to the extent necessary, approved
by the Secretary of Housing and Urban Development pursuant to Sections 203 and
211 of the National Housing Act.  In each such case, Seller is in good standing,
with no event having occurred or Seller having any reason whatsoever to believe
or suspect will occur prior to the issuance of the Agency Security or the
consummation of the Purchase Commitment, as the case may be, including, without
limitation, a change in insurance coverage which would either make Seller unable
to comply with the eligibility requirements for maintaining all such applicable
approvals or require notification to the relevant Agency or to the Department of
Housing and Urban Development, FHA, VA or RD.  Should Seller for any reason
cease to possess all such applicable approvals, or should a change in insurance
coverage require notification to the relevant Agency or to the Department of
Housing and Urban Development, FHA, VA or RD, Seller shall so notify Buyer
immediately in writing.  Subservicer has adequate financial standing, servicing
facilities, procedures and experienced personnel necessary for the sound
servicing of mortgage loans of the same types as may from time to time
constitute Mortgage Loans and in accordance with Accepted Servicing Practices. 

(26)Reserved.

Section 6. Covenants.  Section 14 of the Existing Master Repurchase Agreement is
hereby amended by deleting subsections (z) and (cc) in their entirety and
replacing them with the following:

(z)Agency Approvals; Servicing.  Seller shall maintain its status with Fannie
Mae as an approved seller/servicer, Freddie Mac as an approved seller/servicer
and GNMA as an approved issuer to the extent previously approved, in each case
in good standing.  Subservicer shall service all Purchased Mortgage Loans which
are Committed Mortgage Loans in accordance with the applicable agency
guide.  Should Subservicer, for any reason, cease to possess all such applicable
Agency Approvals, or should a change in insurance coverage require notification
to the relevant Agency or to the Department of Housing and Urban Development,
FHA, VA or RD be required, such Seller shall so notify Buyer immediately in
writing.  Notwithstanding the preceding sentence, Subservicer shall take all
necessary action to maintain all of their applicable Agency Approvals at all
times during the term of this Agreement and each outstanding Transaction.
Subservicer shall maintain adequate financial standing, servicing facilities,
procedures and experienced personnel necessary for the sound servicing of
mortgage loans of the same types as may from time to time constitute Mortgage
Loans and in accordance with Accepted Servicing Practices.

(cc)Reserved.



 

--------------------------------------------------------------------------------

 



 

Section 7. Event of Default. Section 15 of the Existing Master Repurchase
Agreement is hereby amended by adding the following subsection (r) immediately
following subsection (q) thereof:

(r)ERISA. 

(i) Any Plan maintained by Seller, Guarantor, any Subsidiary of Seller or
Guarantor or any ERISA Affiliate shall be terminated within the meaning of Title
IV of ERISA or a trustee shall be appointed by an appropriate United States
District Court to administer any Plan, or the Pension Benefit Guaranty
Corporation (or any successor thereto) shall institute proceedings to terminate
any Plan or to appoint a trustee to administer any Plan if as of the date
thereof Seller’s liability, Guarantor’s liability, any such Subsidiary’s
liability or any ERISA Affiliate’s liability to the PBGC, the Plan or any other
entity on termination under the Plan exceeds the then current value of assets
accumulated in such Plan by more than fifty thousand ($50,000) dollars (or in
the case of a termination involving Seller or Guarantor as a “substantial
employer” (as defined in Section 4001 (a)(2) of ERISA) the withdrawing
employer’s proportionate share of such excess shall exceed such amount).

(ii)Seller, Guarantor, any Subsidiary of Seller, or Guarantor or any ERISA
Affiliate, in each case, as employer under a Multiemployer Plan shall have made
a complete or partial withdrawal from such Multiemployer Plan and the plan
sponsor of such Multiemployer Plan shall have notified such withdrawing employer
that such employer has incurred a withdrawal liability in (a) an annual amount
exceeding fifty thousand ($50,000) dollars, or (b) an aggregate amount exceeding
five hundred thousand ($500,000) dollars.

(iii)(A) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (B) a
determination that a Plan is “at risk” (within the meaning of Section 303 of
ERISA) or any Lien in favor of the PBGC or a Plan shall arise on the assets of
Buyer or any ERISA Affiliate, (C) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Plan, which Reportable
Event or commencement of proceedings or appointment of a trustee is, in the
reasonable opinion of Buyer, likely to result in the termination of such Plan
for purposes of Title IV of ERISA, (D) Seller, Guarantor or any ERISA Affiliate
shall file an application for a minimum funding waiver under section 302 of
ERISA or section 412 of the Code with respect to any Plan, (E) any obligation
for post-retirement medical costs (other than as required by COBRA) exists, or
(F) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (A) through (F) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect or (G) the assets of Seller,
Guarantor, any Subsidiary of Seller or Guarantor, or any ERISA Affiliate become
plan assets within the meaning of 29 CFR 2510.3-101 as modified by section 3(42)
of ERISA.





 

--------------------------------------------------------------------------------

 



 

Section 8. Reports.  Section 17(a) of the Existing Master Repurchase Agreement
is hereby amended by deleting subsections (6) and (8) in their entirety and
replacing them with the following:

(a)(6)as soon as available, and in any event within thirty (30) days of receipt,
copies of relevant portions of all final written Agency, FHA, VA, RD,
Governmental Authority and investor audits, examinations, evaluations,
monitoring reviews and reports of its operations (including those prepared on a
contract basis) which provide for or relate to (i) material corrective action
required, (ii) material sanctions proposed, imposed or required, including
without limitation notices of defaults, notices of termination of approved
status, notices of imposition of supervisory agreements or interim servicing
agreements, and notices of probation, suspension, or non-renewal, or (iii)
“report cards,” “grades” or other classifications of the quality of Seller’s
operations;

(a)(8)as soon as reasonably possible, and in any event within fifteen (15) days
after Seller or Guarantor knows or has reason to believe that any of the events
or conditions specified below with respect to any Plan has occurred or exists, a
statement signed by a senior financial officer of Seller or Guarantor setting
forth details respecting such event or condition and the action, if any, that
Seller or Guarantor or its ERISA Affiliate proposes to take with respect thereto
(and a copy of any report or notice required to be filed with or given to PBGC
by Seller,  Guarantor or an ERISA Affiliate with respect to such event or
condition):

(i)any Reportable Event or failure to meet minimum funding standards, provided
that a failure to meet the minimum funding standard of Section 412 of the Code
or Sections 302 or 303 of ERISA, including, without limitation, the failure to
make on or before its due date a required installment under Section 430(j) of
the Code or Section 303(j) of ERISA, shall be a reportable event regardless of
the issuance of any waivers in accordance with Section 412(d) of the Code or any
request for a waiver under Section 412(c) of the Code for any Plan;

(ii)the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by Seller, Guarantor or an ERISA
Affiliate to terminate any Plan;

(iii)the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by Seller, Guarantor, any Subsidiary or any ERISA Affiliate of a notice
from a Multiemployer Plan that such action has been taken by PBGC with respect
to such Multiemployer Plan;

(iv)the complete or partial withdrawal from a Multiemployer Plan by Seller,
Guarantor, any Subsidiary or any ERISA Affiliate that results in liability under
Section 4201 or 4204 of ERISA (including the obligation to satisfy secondary
liability as a result of a purchaser default) or the receipt by Seller,
Guarantor, any Subsidiary or any ERISA Affiliate of notice from a Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA or that it intends to terminate or has terminated under Section 4041A
of ERISA;





 

--------------------------------------------------------------------------------

 



 

(v)the institution of a proceeding by a fiduciary of any Multiemployer Plan
against Seller, Guarantor, any Subsidiary or any ERISA Affiliate to enforce
Section 515 of ERISA, which proceeding is not dismissed within 30 days; and

(vi)the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code, would result in the loss of tax-exempt status of the
trust of which such Plan is a part if Seller, Guarantor, any Subsidiary or an
ERISA Affiliate fails to timely provide security to such Plan in accordance with
the provisions of said Sections.

Section 9. Notice Information.  Section 20 of the Existing Master Repurchase
Agreement is hereby amended by deleting the notice information for Buyer in its
entirety and replacing it with the following:

If to Buyer:

 

Bank of America, N.A.
4500 Park Granada

Mail Code: CA7-910-02-38

Calabasas, California 91302

Attention: Adam Gadsby, Managing Director

Telephone: (818) 225-6541

Facsimile: (213) 457-8707

Email: Adam.Gadsby@baml.com 

 

With copies to:

 

Bank of America, N.A.

One Bryant Park, 11th Floor

Mail Code: NY1-100-11-01

New York, New York 10036

Attention: Eileen Albus, Director, Mortgage Finance

Telephone:  (646) 855-0946

Facsimile:  (646) 855-5050

Email: Eileen.Albus@baml.com

 

Bank of America, N.A.

50 Rockefeller Plaza

Mail Code: NY1-050-12-01

New York, New York 10020

Attention: Amie Davis, Assistant General Counsel

Telephone: (646) 855-0183

Fax: (704)  409-0337

E-mail: Amie.Davis@bankofamerica.com

Section 10. Fees.  Section 34 of the Existing Master Repurchase Agreement is
hereby amended by deleting subsection (c) in its entirety and replacing it with
the following:





 

--------------------------------------------------------------------------------

 



 

(c)The Facility Fee shall be deemed earned in full on the Effective Date and if
this Agreement is renewed, thereafter on or before the anniversary of the
Effective Date.  The Facility Fee shall be paid in four equal installments,
which shall be paid on the Effective Date and on the Price Differential Payment
Date every third (3rd) month thereafter.  Such payment shall be made in Dollars,
in immediately available funds, without deduction, set-off or counterclaim, to
Buyer at such account designated by Buyer.  In the event Seller terminates this
Agreement prior to the Termination Date, the unpaid portion of the Facility Fee
shall be paid in full.  

Section 11. Tax Treatment.  The Existing Master Repurchase Agreement is hereby
amended by adding the following Section 41 immediately following Section 40
thereof:

41.Tax Treatment

Each party to this Agreement acknowledges that it is its intent, solely for
purposes of United States federal income tax purposes and any corresponding
provisions of state, local and foreign law, but not for bankruptcy or any other
non-tax purpose, to treat each Transaction as indebtedness of Seller that is
secured by the Purchased Mortgage Loans and to treat the Purchased Mortgage
Loans as beneficially owned by Seller in the absence of an Event of Default by
Seller.  All parties to this Agreement agree to such tax treatment and agree to
take no action inconsistent with this treatment, unless required by law.

Section 12. Representations and Warranties.    Schedule 1 to the Existing Master
Repurchase Agreement is hereby amended by deleting paragraphs (qq) and (ss) in
their entirety and replacing them with the following:

(qq)Primary Mortgage Guaranty Insurance.  Each Mortgage Loan is insured as to
payment defaults by a policy of primary mortgage guaranty insurance in the
amount required where applicable, and by an insurer approved, by the applicable
Approved Investor, if applicable, and all provisions of such primary mortgage
guaranty insurance have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid.  Each Mortgage
Loan which is represented to Buyer to have, or to be eligible for, FHA insurance
is insured, or eligible to be insured, pursuant to the National Housing
Act.  Each Mortgage Loan which is represented by Seller to be guaranteed, or to
be eligible for guaranty, by the VA is guaranteed, or eligible to be guaranteed,
under the provisions of Chapter 37 of Title 38 of the United States Code.  As to
each FHA insurance certificate, each VA guaranty certificate and each RD
guaranty certificate, Seller has complied with applicable provisions of the
insurance for guaranty contract and federal statutes and regulations, all
premiums or other charges due in connection with such insurance or guarantee
have been paid, there has been no act or omission which would or may invalidate
any such insurance or guaranty, and the insurance or guaranty is, or when
issued, will be, in full force and effect with respect to each Mortgage
Loan.  There are no defenses, counterclaims, or rights of setoff affecting the
Mortgage Loans or affecting the validity or enforceability of any private
mortgage insurance or FHA insurance, any VA guaranty or any RD guaranty
applicable to the Mortgage Loans.



 

--------------------------------------------------------------------------------

 



 

(ss)FHA Mortgage Insurance; VA Loan Guaranty; RD Loan Guaranty.  With respect to
the FHA Loans, the FHA Mortgage Insurance Contract is in full force and effect
and there exists no impairment to full recovery without indemnity to the
Department of Housing and Urban Development or the FHA under FHA Mortgage
Insurance.  With respect to the VA Loans, the VA Loan Guaranty Agreement is in
full force and effect to the maximum extent stated therein.  With respect to the
RD Loans, the RD Loan Guaranty Agreement is in full force and effect to the
maximum extent stated therein.  All necessary steps have been taken to keep such
guaranty or insurance valid, binding and enforceable and each of such is the
binding, valid and enforceable obligation of the FHA, VA and RD, respectively,
to the full extent thereof, without surcharge, set-off or defense.  Each FHA
Loan, VA Loan and RD Loan was originated in accordance with the criteria of the
FHA, VA or RD, as applicable, for purchase of such Mortgage Loans.

Section 13. Fees and Expenses.  Seller hereby agrees to pay to Buyer, on demand,
any and all reasonable out-of-pocket fees, costs and expenses (including
reasonable fees and expenses of counsel) incurred by Buyer in connection with
the development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

Section 14. Conditions Precedent.  This Amendment shall become effective as of
the date hereof,  upon Buyer’s receipt of this Amendment, executed and delivered
by a duly authorized officer of Buyer, Seller and Guarantor.

Section 15. Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Master Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms.

Section 16. Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

Section 17. Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

Section 1. GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE
LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

Section 18. Reaffirmation of Guaranty. The Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Buyer under the Guaranty shall not be
affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and (iii)
acknowledges and agrees that such Guaranty is and shall continue to be in full
force and effect.

[SIGNATURE PAGE FOLLOWS]





 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

BANK OF AMERICA, N.A.,

 

 

as Buyer

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alex Robitshek

 

 

Name: Alex Robitshek

 

 

Title: Vice President

 

 

 

 

 

Pennymac Loan Services, LLC,  

 

 

as Seller

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

 

 

Private National Mortgage

 

 

Acceptance Company, LLC,

 

 

as Guarantor

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

Signature Page to Amendment No. 9 to Master Repurchase Agreement



 

--------------------------------------------------------------------------------